Citation Nr: 0309796	
Decision Date: 05/23/03    Archive Date: 05/27/03	

DOCKET NO.  97-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran served on active duty from June 1966 to September 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In his Substantive Appeal of February 1997, the veteran 
indicated his desire for a hearing before a member of the 
Board in Washington, D.C.  Shortly thereafter, in 
correspondence of April 1997, the veteran stated that he 
wished to appear personally before a traveling member of the 
Board at the RO in New York, New York.  During the course of 
an RO hearing in December 1998, it was once again noted that 
the veteran had requested a hearing before a traveling member 
of the Board.  The veteran was told at that time that he 
would be "put on a list" for a travel board hearing.  

Pertinent evidence of record is to the effect that the 
veteran failed to report for a travel board hearing scheduled 
at the New York, New York RO on July 11, 2000.  However, in a 
Report of Contact dated that same day, it was noted that the 
veteran had contacted the RO to inform them that he was too 
ill to attend his scheduled hearing.  Additionally noted was 
that a motion had been made requesting a new travel board 
hearing at the New York RO.  

In July 2002, there was issued a rating decision dealing with 
certain other issues which are not currently before the 
Board.  However, on the last page of that rating decision can 
be found a note to the veteran's case manager indicating that 
the veteran's case was still on appeal, and that it (i.e., 
the case) should be routed to the appeals team "for a travel 
board hearing."  Based on the evidence currently on file, it 
appears that the veteran has not yet been afforded a hearing 
before a traveling member of the Board at the New York RO.  
Nor has he withdrawn his request for such a hearing.  Under 
the circumstances, the veteran must be given the opportunity 
to appear before a traveling member of the Board prior to a 
final adjudication of his current claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board at the RO located in New York, New 
York.  This action should be undertaken 
in as expeditious a manner as possible.  
Following completion of the hearing, a 
transcript of the hearing testimony 
should be included in the veteran's 
claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



